

EXHIBIT 10.34


AMENDMENT TO EXECUTIVE INCOME DEFERRED COMPENSATION AGREEMENT


           THIS AMENDMENT TO EXECUTIVE INCOME DEFERRED COMPENSATION AGREEMENT
(this “Amendment”), made and entered into as of the 31st day of December, 2008,
by and between CommunityONE Bank, National Association, a national banking
corporation formerly known as First National Bank and Trust Company (the
“Bank”), and Robert Larry Campbell (“Executive”), amends the Executive Income
Deferred Compensation Agreement dated as of January 1, 1987, by and between
Richmond Federal Savings & Loan Association (the predecessor to the Bank) and
Executive, as amended by the amendment dated January 1, 1992 (the “Executive
Income Agreement”).


WHEREAS, the parties desire to amend the Executive Income Agreement to bring it
into compliance with Section 409A of the Internal Revenue Code of 1986, as
amended from time to time (including corresponding provisions of succeeding law)
(the “Code”), and the regulations promulgated thereunder (“Section 409A”);


NOW, THEREFORE, in consideration of the mutual promises of the parties and other
good and valuable consideration, and intending to be legally bound hereby, the
parties hereby agree as follows:


1.           Amendment of Executive Income Agreement. The Executive Income
Agreement is hereby amended as follows:
 
(a)           The following is added before the period at the end of the last
sentence of Section 1.01:  “, provided that such agreement does not cause a
violation under Section 409A of the Internal Revenue Code of 1986, as amended
from time to time (including corresponding provisions of succeeding law) (the
“Code”), and the regulations promulgated thereunder (“Section 409A”).”
 
(b)           Section 1.02 is amended by replacing the reference to “Section
5.02” with “Section 4.04” and by adding the following sentence immediately after
the first sentence of Section 1.02:
 
“Each subsequent monthly payment after the first payment date shall be made on
the same date of the month as the first payment date, subject to any delay that
may be required by Section 12.05.”
 
(c)           Section 4.04 is amended as follows:
 
 
(i)
By deleting the second and third sentences of the first paragraph in their
entirety.

 
 
(ii)
By deleting the second paragraph in its entirety and replacing it with the
following:

 

 
 

--------------------------------------------------------------------------------

 

“The first payment date shall be the latter of (i) the Executive’s sixty-fifth
(65th) birthday or (ii) subject to any delay that may be required by Section
12.05, the first day of the month following the month in which the Executive has
incurred a “separation from service” within the meaning of Section 409A from the
Corporation and any other entity that, along with the Corporation, would be
considered a “service recipient” within the meaning of Section 409A.”
 
(d)           The last sentence of Section 5.02(c) is deleted in its entirety.
 
(e)           The following new Section 12.05 is added to the Executive Income
Agreement:
 
“12.05  Code § 409A.  To the extent any payments under this Agreement are
subject to Section 409A, it is the intent of the parties that this Agreement and
all such payments shall be made in compliance with the requirements of Section
409A of the Code and the regulations promulgated thereunder.  If any provision
of this Agreement shall not be in compliance with Section 409A and the
regulations thereunder and payment pursuant to such provision is not otherwise
exempt from Section 409A, then such provision shall be deemed automatically
amended without further action on the part of the Corporation or the Executive
to the minimum extent necessary to cause such provision to be in compliance with
Section 409A and such provision will thereafter be given effect as so
amended.  Notwithstanding anything herein to the contrary, if postponing payment
of any amounts due under this Agreement is necessary for compliance with the
requirements of Section 409A of the Code and the regulations thereunder to avoid
adverse tax consequences to the Executive, then payment of such amounts shall be
postponed to comply with Section 409A.  Any and all payments that are postponed
under this Section 12.05 shall be paid to the Executive in a lump sum at the
earliest time that does not result in adverse tax consequences to the Executive
under Section 409A.”


2.           Entire Agreement.  The Executive Income Agreement as amended hereby
forms the entire agreement between the parties hereto with respect to the
subject matter contained in the Executive Income Agreement as amended
hereby.  The Executive has no oral representations, understandings or agreements
with the Bank or any of its officers, directors or representatives covering the
same subject matter as the Executive Income Agreement as amended hereby.
 
3.           Effect of Amendment.  Except as amended by this Amendment, the
Executive Income Agreement shall remain in full force and effect and enforceable
in accordance with its terms as amended hereby.
 
[Signature page follows]
 

 
2 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.



 
COMMUNITYONE BANK,
   
NATIONAL ASSOCIATION
                   
By
/s/ Michael C. Miller
     
Michael C. Miller
     
Chairman and President
                             
/s/ Robert Larry Campbell
(SEAL)
   
Robert Larry Campbell
 





3
 

 